Citation Nr: 0335432	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than March 29, 
2000 for the loss of the use of the left lower extremity, 
including residuals of an excision of a malignant fibrous 
histiocytoma of Muscle Group (MG) XIV.  

2.  Entitlement to an effective date earlier than March 29, 
2000 for the award of special monthly compensation based on 
loss of use of one foot.  

3.  Entitlement to an effective date earlier than March 29, 
2000 for the grant of a total disability rating due to 
individual unemployability (TDIU).  

4.  Entitlement to an effective date earlier than March 29, 
2000 for the determination of eligibility of Dependents' 
Educational Assistance.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On November 14, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

The appellant appointed R. Edward Bates, Attorney-At-Law, to 
represent him before the Department of Veterans Affairs (VA).  
However, VA has revoked Mr. Bates' authority to represent VA 
claimants, effective July 28, 2003.  This means that the 
Board of Veterans' Appeals, as well as other VA 
organizations, can no longer recognize Mr. Bates as the 
appellant's representative.  On remand, the RO must provide 
the appellant with an opportunity to appoint another 
representative.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should inform the appellant 
that he must 
appoint a representative, other than R. 
Edward Bates, 
Attorney-at Law, if he wishes to be 
represented before VA.  An appropriate 
period of time should  
be provided for a response.  The RO 
should 
provide the appellant with blank copies 
of the 
VA forms that are used to appoint a 
Veterans 
Service Organization or an 	individual 
as the 
authorized VA representative.  

2.  Ask the veteran if he was treated at 
any VA Medical Center (VAMC), to include 
the Memphis VAMC, from June 3, 1998 to 
June 3, 1999.  Obtain the veteran's 
medical records from each VAMC the 
veteran identifies during that time 
period.  Request hospital summaries, 
outpatient progress notes, reports of 
radiologic or imaging studies, pharmacy 
(medication) records.

3.  Ask the appellant to identify all 
non-VA health care providers during the 
period of June 3, 1998 to June 3, 1999.  
Ask the veteran to identify any facility 
at which he was hospitalized or had 
outpatient surgery during the period from 
June 3, 1998 to June 3, 1999.  Obtain 
records from each health care provider or 
facility the veteran identifies.  Request 
records relevant to any treatment of the 
left lower extremity, to include any 
treatment or evaluation for cancer, for a 
left hip replacement, for the left knee, 
or any treatment related to an assistive 
device, to include a left knee brace, 
during the period of June 3, 1998 to June 
3, 1999.  

Ask the veteran to identify the facility 
at which a left iliac popliteal bypass 
was performed in April 1999.  Request the 
admission history and physical, progress 
notes, operative summary, and hospital 
discharge summary.  Request summaries of 
any other hospitalizations identified.  
Request outpatient progress notes, 
reports of radiologic or imaging studies, 
and pharmacy (medication) records, as 
appropriate, from each private provider 
identified.

4.  Ask the veteran whether he underwent 
examination for disability evaluation for 
Social Security Administration (SSA) 
purposes during the period from June 3, 
1998 to June 3, 1999.  If so, request the 
report of such examination.  Request that 
SSA provide any records, clinical or 
administrative, for that time period 
(June 3, 1998 to June 3, 1999).  
Specifically advise SSA that clinical 
records dated prior to June 3, 1998 or 
after June 3, 1999 are not requested.  

5.  Ask the veteran whether he underwent 
examination for disability evaluation for 
any purpose other than SSA benefits from 
June 3, 1998 to June 3, 1999.  If so, 
request the report of such examination.

6.  Advise the veteran of alternative 
types of evidence that might be relevant 
to substantiate his claims, including, 
but not limited to, statements of 
individuals who might have had an 
opportunity to observe his left leg 
disability during the period from June 3, 
1998 to June 3, 1999; photographs; 
documents reflecting use of knee brace or 
other assistive device(s) during the 
relevant time; or, reports of insurance 
medical examinations, medical 
examinations for purposes of education, 
employment, disability benefits.

7.  After the development requested above 
has been conducted, or the time period 
for response has expired, return the 
claims file to the Board member for a 
determination as to whether other 
development is required and as to whether 
the VHA medical opinion described is 
still necessary, or whether further VA 
examination is required.  If it is still 
deemed necessary, obtain a VHA medical 
opinion to ask the following questions:  
(1) Did the severity of disability due to 
the veteran's service-connected left leg 
disability increase at any time during 
the period from June 3, 1998 to June 3, 
1999?  If so, when was that increased 
severity of disability first manifested?  
(2) Did the veteran experience loss of 
use of the left foot at any time during 
the period from June 3, 1998 to June 3, 
1999?  If so, when was that loss of use 
of the left foot first manifested?  (3) 
Did the veteran become unemployable as a 
result of his service-connected 
disability at any time during the period 
from June 3, 1998 to June 3, 1999?  If 
so, when was unemployability first 
manifested during this period?

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



